COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                    No. 08-14-00141-CV
IN RE: UNION PACIFIC RAILROAD                    §
COMPANY AND WANDA HECKEL,                                    AN ORIGINAL PROCEEDING IN
                                                 §
                           RELATORS,                                   MANDAMUS
                                                 §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso,

Texas, and concludes that the Relators’ petition for writ of mandamus should be conditionally

granted. We therefore direct the trial court to vacate its order regarding Defendants’ motion for

protective order dated April 24, 2014, in accordance with the opinion of this Court. The writ of

mandamus will issue should the trial court fail to comply.


       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2015.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Ferguson, Judge
Ferguson, Judge (Sitting by Assignment)